DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US Publication No.: 2019/0139863 hereinafter “Tamura”).
With respect to claim 1, Tamura discloses a water-cooling device with a composite heat-dissipating structure (Fig. 1), comprising: a casing (Fig. 1, casing 2) used for accommodating a working fluid (Fig. 1, fluid entering 7), the casing including a heat-dissipating substrate (Fig. 2, substrate 2b); a main heat-dissipating structure (Figs. 1-2, structure 4), including a plurality of heat- dissipating fins arranged vertically and in parallel to each other that are connected to the heat-dissipating substrate (Figs. 1-2, vertical fins 16); and a layered heat-dissipating structure, including a plurality of horizontal heat-dissipating bodies arranged horizontally and in parallel to each other that are connected to the plurality of heat-dissipating fins arranged vertically and in parallel to each other (Figs. 1-2, horizontal heat-dissipating bodies 12 and 11), and a distance between the plurality of horizontal heat-dissipating bodies arranged horizontally and in parallel to each other is greater than or equal to a distance between the plurality of heat-dissipating fins arranged vertically and in parallel to each other (Para 0028-0030, the distance between horizontal fins can be 1.3mm or less and the distance between vertical fins P is less than 6mm and therefore can be less than 1.3mm which meets the claim limitation).
With respect to claim 2, Tamura discloses the water-cooling device according to claim 1 as discussed above. Tamura also discloses wherein the horizontal heat-dissipating body is a metal plate with a high thermal conductivity (para 0096, aluminum plates).
With respect to claim 4, Tamura discloses the water-cooling device according to claim 1 as discussed above. Tamura also discloses the claimed structure and the following limitation is a product by process limitation of wherein the plurality of heat-dissipating fins and the heat-dissipating substrate are formed integrally or by welding.
It is noted that claim 4 contains a product by process limitation (i.e. formed integrally or by welding) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 5, Tamura discloses the water-cooling device according to claim 1 as discussed above. Tamura also discloses wherein the plurality of heat-dissipating fins and the plurality of horizontal heat-dissipating bodies form an integral composite heat-dissipating structure (Figs. 1-2, fins 11, 12 and 16 make an integral structure 4).
With respect to claim 6, Tamura discloses the water-cooling device according to claim 1 as discussed above. Tamura also discloses wherein a lowermost horizontal heat-dissipating body of the plurality of horizontal heat- dissipating bodies is in contact with or combined to the heat-dissipating substrate (Figs. 1-2, all fins are in thermal contact with the heat-dissipating substrate 2b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US Publication No.: 2019/0139863 hereinafter “Tamura”) in view of Hsu (US Publication No.: 2007/0215336).
With respect to claim 3, Tamura discloses the water-cooling device according to claim 1 as discussed above. Tamura does not disclose wherein the horizontal heat-dissipating body is a metal mesh with a high thermal conductivity.
Hsu teaches using mesh fins instead of flat fins (Para 0006). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the flat horizontal fins of Tamura to be mesh fins as taught by Hsu to increase heat dissipating efficiency and to reduce weight (Para 0004-0006).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US Publication No.: 2019/0139863 hereinafter “Tamura”) in view of Yamamoto et al. (US Patent No.: 4,879,632 hereinafter “Yamamoto”).
With respect to claims 7-8, Tamura discloses the water-cooling device according to claim 1 as discussed above. Tamura does not disclose further comprising a heat- dissipating substructure, wherein the heat-dissipating substructure includes a plurality of substrate grooves formed on the heat-dissipating substrate (as per claim 7) wherein the substrate grooves are formed on the heat-dissipating substrate by a nano-scaled pulsed laser processing (as per claim 8).
Yamamoto teaches grooves in a substrate (Figs. 5-6, grooves 38 and 40 or Figs. 36-37) that was laser processed (Col. 7, lines 53-56). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the bottom plate or substrate of Tamura with lasered grooves as taught by Yamamoto to increase heat transfer and to aid in discharging air bubbles (Col. 7, lines 65-Col. 8, line 2).
It is noted that claim 8 contains a product by process limitation (i.e. are formed by a nano-scaled pulsed laser processing) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US Publication No.: 2019/0139863 hereinafter “Tamura”) in view of Yamamoto et al. (US Patent No.: 4,879,632 hereinafter “Yamamoto”) and further in view of Datta et al. (US Publication No.: 2011/0073292 hereinafter “Datta”).
With respect to claims 9-10, Tamura discloses the water-cooling device according to claim 1 as discussed above. Tamura does not disclose further comprising a heat- dissipating substructure, wherein the heat-dissipating substructure includes a plurality of substrate grooves formed on the heat-dissipating substrate and a plurality of fin grooves formed on the heat-dissipating fins (as per claim 9) wherein the substrate grooves are formed on the heat-dissipating substrate by a nano-scaled pulsed laser processing, and the fin grooves are formed on the heat- dissipating fins by a nano-scaled pulsed laser processing (as per claim 10).
Yamamoto teaches grooves in a substrate (Figs. 5-6, grooves 38 and 40 or Figs. 36-37) that was laser processed (Col. 7, lines 53-56). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the bottom plate or substrate of Tamura with lasered grooves as taught by Yamamoto to increase heat transfer and to aid in discharging air bubbles (Col. 7, lines 65-Col. 8, line 2).
Datta teaches a plurality of fin grooves formed on heat dissipating fins (Para 0067 and Figs. 6a-6c, grooves 651, 661 and 671) that can be made by a laser process (Para 0065). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fins of Tamura to have grooves made from a laser process as taught by Datta increase the overall fin surface area which increases heat exchanger and improves the overall performance (Para 0064). 
It is noted that claim 10 contains a product by process limitation (i.e. are formed by a nano-scaled pulsed laser processing) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763